ORDER
PER CURIAM.
Cornell Nesbitt (hereinafter, “Movant”) appeals the judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He pleaded guilty to five counts of forgery in violation of Section 570.090 RSMo (2000). Movant was sentenced to concurrent sentences of *848seven years imprisonment. On appeal, Movant claims he was abandoned by his counsel appointed to amend his Rule 24.035 motion, and he received ineffective assistance of counsel when entering his plea.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find Movant’s claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).